DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	Claims 1-3 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more drone device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The following is a quotation of 37 CFR 1.84 (t):
(t) Numbering of sheets of drawings. The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking.

The drawings are objected to under 37 CFR 1.84 (t) because:
The drawing sheet numbering of Figure 1 and Figure 2 are not clear because the second number placed on the side of the oblique line does not represent the total number of sheets of drawings.  37 CFR 1.84 (t) requires that “The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking.” (emphasis added).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  The attempt to incorporate subject matter into this application by reference to the U.S. Provisional application, at [0016] and [0019] of the Specification, is ineffective because there is no serial number for the U.S. Provisional Patent Application.
Furthermore, the Specification at [0012]-[0017], [0019] recites various tradenames. If the product, service, or organization to which a mark refers is set forth in such language that its identity is clear, examiners are authorized to permit the use of the mark if it is distinguished from common descriptive nouns by capitalization. -see MPEP 608.01(v). The Examiner suggests capitalizing each letter of the tradename and provide generic terminology to overcome to objection (e.g., “Drona™” to “DRONA programming framework”).
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “one or more processor” at line 2.  This is grammatically incorrect.  The Examiner suggests amending the claim to recite “one or more processors” (emphasis added).
Furthermore regarding claim 1, claim 1 recites “one or more drone device” at line 6.  This is grammatically incorrect.  The Examiner suggests amending the claim to recite “one or more drone devices” (emphasis added).
Furthermore regarding claim 1, claim 1 recites “one or more server device” at line 9.  This is grammatically incorrect.  The Examiner suggests amending the claim to recite “one or more server devices
Claim 3 is objected to because of the following informalities:  Claim 3 recites “KPI” which is an abbreviation. The first occurrence of all acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim limitations directed to activating one or more drone device to perform a media content data generation operation, as disclosed in claim 1, Examiner notes that the activation step of step 130 shown in Figure 1 and described in the Specification at [0005] and [0022] does not describe how the activation step is accomplished.  One of ordinary skill in the art would not be apprised of how to activate one or more drone devices to perform a media content data generation operation. 
See MPEP 2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”).
Claims 2-3 are rejected due to their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the set of claim data" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, claim 2 recites the limitation “a fourth application executing on a target user device of a set of user devices.”  This limitations is confusing because there is no previously recited first, second, or third application in the claim.  It is not clear whether the target user device of a set of user devices are executing one application or four applications.
Claim 3 is rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1 is directed to a method.  Therefore, on its face, independent claim 1 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claim 1 recites, in part, a method of organizing human activity.  Claim 1 recites assigning a claim for evaluation or adjudication; tagging claim data with adjudicator identification data, wherein the set of claim data comprises at least policy identification data; activating to perform a media content data generation operation, wherein the media content data comprises at least one of image data, audio data, geolocation data, or video data; transmitting the media content data; and mapping the media content data to the tagged claim data.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for evaluating a claim and mapping media content data to the claim which is a fundamental economic principle or practice of insurance.  The mere nominal recitation of a system communicatively coupled to one or more processor does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a system communicatively coupled to one or more processor; the system in communication with one or more drone device; the system in communication with one or more server device are recited at a high-level or generality (i.e., as a generic system performing generic computer functions of assigning a claim for evaluation or adjudication, tagging claim data, activating to perform media content data generation operation, transmitting media content data, and mapping media content data to tagged claim data) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claim 2 simply further describes the technological environment.  Dependent claim 3 simply helps to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-3 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180268331 A1 (“Lim”) in view of US 20190171986 A1 (“Beznos”).
Regarding claim 1, Lim discloses a computer-implemented method, comprising (see at least FIG. 8): 
assigning, by a system communicatively coupled to one or more processor (See at least [0008]-[0009] and FIG. 2.), 
a claim for evaluation or adjudication (Workers compensation claim data processing may include processing data using one or more comparisons of received workers compensation claim related data against one or more baseline parameters, filters, or thresholds to identify potential workers compensation insurance fraud associated with a claim… The received data may indicate that the claimant is still reporting symptoms preventing walking without pain or support ten weeks after the injury, which may be identified by a system of the invention as an indicator of potential insurance fraud.  See at least [0068].  The Examiner interprets determining potential insurance fraud associated with a claim as assigning a claim for evaluation or adjudication.); 
claim data tagged with adjudicator identification data, wherein the set of claim data comprises at least policy identification data (A certain insurance identifier entry such as an alpha numeric string corresponding to a certain claim number or in force policy may be associated with a certain deviation source and type entry, at a certain location entry, a UAV identifier that corresponds to a certain data type.  See at least [0066] and FIG. 6, Insurance identifier 670 associated with a claim.  The Examiner interprets the UAV identifier as the adjudicator identification data.  And, the Examiner interprets the insurance identifier entry as the policy identification data.); 
activating, by the system, one or more drone device to perform a media content data generation operation, wherein the media content data comprises at least one of image data, audio data, geolocation data, or video data (Responsive to the UAV insurance data applicability score being at least the threshold, the system proceeds to issuing instructions for UAV collection of information.  The instructions may include address data and descriptions of data of interest, such as individuals engaged in various activities.  See at least [0082] and FIG. 8, steps 830 and 850.  UAV capturing video of claimant.  See at least [0084].  See also [0024] and [0057], disclosing dispatching a UAV to capture image, sound, and/or video. See also [0066] and FIG. 6, Data Type including Video and/or Image type 678.); 
transmitting, by the system, the media content data to one or more server device (A website may include information relating to a particular claim, and the website may display information related to the particular policy for example, pictorial, or video data received from UAV device.  See at least [0057].  A terminal may include a web browser module, which may communicate data related to the web site to/from the HTTP server module and the web application module in the web site system.  See at least [0045]-[0048].  See also FIG. 2, website system 220 including HTTP server 224.  The Examiner interprets the HTTP server as one or more server device.); and 
associating by the system, the media content data to the tagged claim data (A website may include information relating to a particular claim, and the website may display information related to the particular policy for example, pictorial, or video data received from UAV device.  See at least [0057].  See also [0048].  Information relating to a particular claim includes an insurance identifier entry such as an alpha numeric string corresponding to a certain claim number or in force policy may be associated with a certain deviation source and type entry, at a certain location entry, a UAV identifier that corresponds to a certain data type.  See at least [0066] and FIG. 6, Data Type including Video and/or Image type 678.  See also [0084], disclosing the system sending the UAV image and video data along with information regarding the claim to an insurance subsystem.  The Examiner interprets the system website including picture or video data for a particular claim as associating, by the system, the media content to the tagged claim data.).

While Lim discloses tagged claim data, Lim does not expressly disclose tagging, by the system, data.  Furthermore, while Lim discloses associating the media content to the tagged claim data, Lim does not expressly disclose mapping, by the system, the media content to the tagged claim data.

However, Beznos discloses tagging, by the system, data (Tagging a graphical user interface with an image of a house tagged with a particular claim identifier, event rule identifier, loss event, etc.  See at least [0051] and FIG. 10.  See also [0049]-[0050] and FIG. 9.); 
mapping, by the system, the media content to the tagged claim data (Image mining to gather images or videos, performed via drone, for example.  See at least [0023]-[0024].  An image mining result database may store image identifiers to claim identifiers.  See at least [0049]-[0050] and FIG. 9, Image Mining Result Identifier 902 and Claim Identifier 910.).

From the teaching of Beznos, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Lim to perform the tagging action taught by Beznos, and to modify the system of Lim to map, media content to tagged claim data, using the mapping technique taught by Beznos, in order to improve mining of image information to provide improved results for risk-related applications (see Beznos at least at [0004]), to improve overall performance of an enterpirse system including message storage and/or bandwidth considerations, to improve performance of claims processing appliations, resource allocation decisions, reduce errors in templates, to improve future risk estimates (see Beznos at least at [0021]), and to improve predictive power (see Beznos at least at [0071]).

Regarding claim 3, the combination of Lim and Beznos discloses the limitation of claim 1, as discussed above, and Lim further discloses analyzing, by the system, KPI data, estimation data, the claim data, the media content data, the tagged claim data, or the policy identification data for data insights (The system then receives and processes UAV data. In embodiments, the UAV system may be processed via image processing algorithms and rules to determine a definitive result. By way of example, high quality video showing a claimant for workers compensation or disability benefits, alleged to have a leg injury preventing walking, engaged in running, with facial recognition confirmation of claimant identity, may provide a definitive positive determination of workers compensation or disability fraud. By way of example, high quality video showing a claimant for workers compensation or disability benefits, alleged to have a leg injury preventing walking, in a wheelchair outside the claimant's home, with facial recognition confirmation of claimant identity, may provide a definitive negative determination of workers compensation or disability fraud. In the event of a definitive determination, data indicative of the determination and the UAV data, or information permitting access to the UAV data, may be forwarded to an insurance workflow, for processing in accordance with confirmed fraudulent benefit workflow procedures.  See at least [0084] and FIG. 8, steps 860, 870, and 890.  The Examiner interprets confirming claimant identity in the video from the UAV as analyzing the media content data.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Beznos, and in further view of US 9505494 B1 (“Marlow”).
Regarding claim 2, the combination of Lim and Beznos disclose the limitations of claim 1, as discussed above, and Lim further discloses routing, by the system, the claim data to a fourth application executing on a target user device of a set of user devices (The system issues instructions to a UAV device to collect information relating to insurance data.  The instruction may include policyholder related information of a policy of a claimant.  See at least [0057]-[0058].  See also [0043].  Computing device may be integrated as part of a UAV device that is communication with a remote computing device that is being operating by an insurance company entity.  See at least [0024].  See also FIG. 1, UAV Device 170 operated by Remote Device 130.  A plurality of remote devices such as drone type devices and handheld computing devices.  See at least FIG. 2, 250 a-n.  Remote control device that operates the drone runs an application.  See at least [0033], disclosing the remote device configured to control the operation of the UAV device, using controlling instructions such as location coordinates, and instructions being transmitted via an application-level protocol such as , for example, the HyperText Transmission Protocol (“HTTP”), the Wireless Application Protocol (“WAP”), the Handheld Device Transmission Protocol (“HDTP”).  See also [0024], and [0052]-[0056].  In view of the 112b rejection, the Examiner is interpreting a fourth application executing on a target user device as any application executing on a target user device.  Furthermore the Examiner interprets the application of the remote device that controls the drone via application level-protocol as the fourth application.) .

While Lim discloses routing, Lim does not expressly disclose routing data is based on a comparison of first geo-location data corresponding to the target user device and second geo-locational data corresponding to the claim data.

However, Marlow discloses routing data is based on a comparison of first geo-location data corresponding to the target user device and second geo-locational data corresponding to the claim data (When the insurance server receives a request to inspect a damaged property such as damaged property from a particular policyholder and/or determines that a UAV needs to be dispatched to a scene of an accident, the insurance server may determine which of UAVs is located closest to the location of the damaged property. If the damaged property is moving (e.g., vehicle), the insurance server may factor in the speed of the moving damaged property and the destination of the moving damaged property in determining which UAV to dispatch to inspect the damaged property.  See at least col. 24, lines 56-67.  See also FIG. 5.  UAV using GPS location information.  See at least col. 15, line 50 to col. 16, line 2.  Insurance server using GPS location information to determine location corresponding to claim data.  See at least col. 10, lines 34-54.  After the UAV has arrived at the scene of the vehicle (the vehicle associated with policy coverage), the insurance server sending instructions to the UAV to collect information about the condition of the vehicle.  See at least col. 9, lines 13-26.).
From the teaching of Marlow, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the routing of Lim to be based on a comparison of first geo-location data corresponding to the target user device and second geo-locational data corresponding to the claim data, using the technique taught by Marlow, in order to improve processes of insurance claims investigation process to capture information for an insured property that an insurance agent is otherwise not able to capture, and in order to improve the process of collecting damage information at a scene of an incident and process insurance claims during real time (see Marlow at least at col. 1, lines 49-59.), and in order to improve the insurance information collection process (see Marlow at least at col. 22, lines 2-7.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090265193 A1 (“Collins”) discloses automated property insurance inspection include a remote inspection device having video inspection equipment capable of providing video images of property for use by an insurance company. The images may be used for expediting claim processing, inspecting damage in hazardous or hard to reach places, loss avoidance/risk control, fraud detection, detecting changes in risk profile, underwriting, rating, and quoting on new accounts and renewals, and prospecting new customers. The inspections may be performed on the exterior or interior of the property, and may be performed periodically, on-demand or continuously.
US 20210256616 A1 (“Hayward”) discloses a method of determining an automobile-based risk level via one or more processors includes training a machine learning program, such as a neural network, to identify risk factors within electronic claim features, receiving information corresponding to one or both of (i) an automobile, such as an autonomous or semi-autonomous vehicle, and (ii) an automobile operator, analyzing the information using the trained machine learning program to generate one or more risk indicators, determining, by analyzing the risk indicators, a risk level corresponding to the automobile, and/or displaying, to a user, a quotation based upon analyzing the risk indicators. The risk factors, risk indicators, and/or risk level may be used for many purposes, such as pricing, quoting, and/or underwriting of insurance policies.
US 10752355 (“Flick”) discloses a response drone for detecting incidents within a coverage area including multiple zones. The response drone may be an autonomous drone in wireless communication with a smart home controller that detects triggering activity associated with an insurance-related event (e.g., fire). The autonomous drone may automatically deploy to mitigate damage to insured assets (e.g., a home or personal belongings). The autonomous drone data may be used for subsequent insurance claim handling and/or damage estimation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.Z./Examiner, Art Unit 3694  

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694